DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7-8, 10-13, 16, 19 and 37 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lin (Pub NO. US 2009/0092293)
Regarding Claim 1 Lim discloses: An apparatus [computer system] to manage power consumption and performance of a computing device, [control computer system’s power mode]  the apparatus comprising: an engagement detector to determine an engagement of a user with the computing device based on at least one of image data generated by an image sensor of the computing device or an application running on the computing device; [[0020]-[0023], Fig.1 A , steps 100-103] Retrieve a first image data corresponding to a user’s facial feature……………… operates a computer device through a peripheral input device.] and an operation mode selector is to select one of a plurality of operation modes for the computing device based on a level of engagement of the user in operation of the computing device. [[Fig.1A item 104, 105 and 106], select between normal mode and power save mode based on comparison between first and second image data] the plurality of operation modes including (1) a first operation mode associated with the computing device operating at a first performance level and a first power level [Fig.1 A 105 Normal operating mode, in normal operating mode the computer system performs tasks and consume more power than sleep mode or idle mode] and (2) a second operation mode associated with the computing device operating at a second performance level and a second power level. [Fig.1A, item 106 Power saving mode]  the first performance level being higher than the second performance level, the first power level being higher than the second power level. [[0025]-[0030], computer system’s different operating mode]
Regarding Claim 2 Lim discloses: a performance parameter manager to set a plurality of performance parameters associated with the computing device based on whether the operation mode selector selected the first operation mode or the second operation mode.  [[0025]-[0030], ACPI power modes S0 to S5 mode]
Regarding Claim 3 Lim discloses: assign a first limit to a package power limit for the computing device when the first operation mode is selected; [ACPI power control. Power assigned in normal operating mode (S0) corresponds to first package power limit] and assign a second limit to the package power limit for the computing device when the second operation mode is selected, the first limit higher than the second limit. [[0025]-[0030], ACPI power modes. Power assigned during sleep mode corresponds to second package power limit]
Regarding Claim 4 Lim discloses: the performance parameter manager is to: assign a first value to an energy performance preference parameter for the computing device when the first operation mode is selected; [ACPI power control. Power assigned in normal operating mode (S0) corresponds to first a first value to an energy performance parameter] and assign a second value to the energy performance preference parameter for the computing device when the second operation mode is selected, the first value indicating a higher priority is given to performance than the second value, [during normal power mode different tasks are performed] the first value indicating a lower priority is given to power saving than the second value.  [[0025]-[0030], ACPI power modes. Power assigned during sleep mode corresponds to second value to an energy performance parameter]
Regarding Claim 6 Lim discloses: the performance parameter manager is to: set a first power state cap for the computing device when the first operation mode is selected; [ACPI power control. Power assigned in normal operating mode (S0) corresponds to first power state cap]  and set a second power state cap for the computing device when the second operation mode is selected, the first power state cap enabling higher power consuming power states than the second power state cap.  . [[0025]-[0030], ACPI power modes. Power assigned during sleep mode corresponds to second power state cap]
Regarding Claim 7 Lim discloses: the first power state cap does not limit available power states of the computing device [normal power state/full power mode] and the second power state cap corresponds to an efficient power state for the computing device.  [Sleep/idle mode [0025]-[0030]]
Regarding Claim 8 Lim discloses:  the first power state cap corresponds to an efficient power state for the computing device [normal power state/full power mode] and the second power state cap corresponds to less than the efficient power state. [Sleep/idle mode [0025]-[0030]]  
Regarding Claim 10 Lim discloses:  a user presence detector to determine a presence of the user relative to the computing device based on the image data.  [Fig.1, item 100-104] 
Regarding Claim 11 Lim discloses:  select the first operation mode when the user is present and actively engaged with the computing device;  [normal operating mode] and select the second operation mode [sleep mode] when the user is present and passively engaged with the computing device.  [Fig.1, item 100-106]
Regarding Claim 12 Lim discloses:  : select the first operation mode when the user is present and engaged with the computing device; and select the second operation mode when the user is present but not engaged with the computing device.  [Fig.1, item 100-106]
Regarding Claim 13 Lim discloses:  the plurality of operation modes includes a third operation mode associated with the computing device operating at a third performance level and a third power level, the third performance level being lower than the second performance level, the third power level being lower than the second power level.  [ACPI operating mode S0-S5]
Regarding Claim 16 Lim discloses:  the engagement detector includes a user interaction detector, the user interaction detector to detect the user is actively engaged with the computing device based on detection of user inputs received at the computing device.  [Fig.1, item 100]
Claims 19 and 37 are having similar limitations to that of the apparatus of claim 1. Accordingly, claim 19 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 28 Lim discloses:  the instructions further cause the at least one processor to determine a presence of the user relative to the computing device based on the image data.  [Fig.1, item 100-104]
Regarding Claim 29 Lim discloses: the instructions further cause the at least one processor to: select the first operation mode when the user is present and actively engaged with the computing device; and select the second operation mode when the user is present and passively engaged with the computing device. [Fig.1, item 100-106] 
Regarding Claim 29 Lim discloses: select the first operation mode when the user is present and engaged with the computing device; and select the second operation mode when the user is present but not engaged with the computing device.   [Fig.1, item 100-106] 
Regarding Claim 38 Lim discloses: including setting a plurality of performance parameters associated with the computing device based on the selection of the first operation mode or the second operation mode. [ACPI operating mode S0-S5] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (Pub NO. US 2009/0092293) in view of Chandel et al. (US 2021/0025976)
Regarding Claim 5 Lin does not explicitly teach the second value corresponds to a balance in priorities between performance and power saving.  
However, using power management   module to balance between power saving and performance is well known in the art as taught by Chandel [[0091], power-management module 620 manages power usages to balance performance and power consumption]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to utilize the power and performance balancing of Chandel in Lin’s system.  Doing so would have resulted in improved user experience in Lin’s system.  [0003] 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (Pub NO. US 2009/0092293) in view of Reece et al. (Reece) (Pub NO. US 20130332760)
Regarding Claim 9 Lin teaches that set a first background activity limit for the computing device when the first operation mode is selected; [Normal operating mode, it is well known in the art that computer system performs many tasks in the background during normal operation mode. By clicking CLT+ALT+Delete key background tanks can be seen in any computer system] and Lin does not teach set a second background activity limit for the computing device when the second operation mode is selected, the first background activity limit limiting background activity more than the second background activity limit.  
However, Reece teaches a second background activity limit for the computing device when the second operation mode is selected, the first background activity limit limiting background activity more than the second background activity limit. [Defers one background task to be performed in sleep mode, one task is less than background tasks performed during Normal operating mode] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to defer one background task of Lin to be performed during Sleep mode as taught by Reece.  Doing so would have resulted reduced temperature in Lin’s system and improve system performance.  [0003] 

Claims 13-14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Pub NO. US 2009/0092293) in view of Lantz et al. (Lantz) (Patent NO. US 5,173,940)
Regarding claim 13 Lin teaches select the second operation mode [sleep mode] when the user is absent [user Image does not match] and no ongoing user- initiated task is being implemented. [Sleep mode] 
Lin does not teach select the first operation mode when the user is absent and the computing device is implementing an ongoing user-initiated task;
However, Lantz teaches select the first operation mode when the user is absent and the computing device is implementing an ongoing user-initiated task; [col.1, lines 30-40, turn off monitor while user is not present and system performs tasks while the user is not present and the monitor is turned off]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to turn off monitor of Lin’s system in normal mode when user is not detected. Doing so would have resulted in reduced power consumption and secure data of the system. 
Claim 31 is having similar limitations to that of the apparatus of claim 13. Accordingly, claim 31 is rejected under a similar rational as that of claim 13 above. 
Regarding Claim 14 Lin discloses:  the operation mode selector is to: select the first operation mode when the user is actively engaged with computing device; select the second operation mode when the user is passively engaged with the computing device; [Fig.1, item 100-106, Normal Mode and sleep mode] and 
Lin does not teach teaches select the third operation mode when the user is not engaged with the computing device.  
However, Lantz teaches the third operation mode when the user is not engaged with the computing device.   [col.1, lines 30-40 Normal operating mode with computer display turned off corresponds to the third Operating mode]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to turn off monitor of Lin’s system when the system is in third operating mode (user not present). Doing so would have resulted in reduced power consumption and secure data of the system. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Pub NO. US 2009/0092293)
Claims 17-18 are rejected. Subject matter of the claims are well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186